Title: 16th.
From: Adams, John Quincy
To: 


       Mr. Weld the Minister in the middle Parish, preached for Mr. Wibirt, and took his text all day from Hebrews IV.11. Let us labour therefore to enter into that rest, lest any man fall after the same example of unbelief. I have not heard a more indifferent prayer, or Sermon, since I came home. Sermon I say, for although I was all day at meeting, yet I did not hear the afternoon one. We went down to our house in the Evening to get some Papers, and books.
      